Mr. Justice Eldredge delivered the opinion of the court. 6. Insurance, § 214*—when answer to question in application literally correct. Answer "No” to a question asked in an application for insurance: "Have you had any other medical attendant, or have you been prescribed for by any other physician than the above named?” held literally correct where no physician had been named in the application. 7. Insurance, § 329*—when insurance estopped from questioning the integrity of the answers in the application. The striking out of certain questions in an application for life insurance, held sufficient to put the insurance company upon notice if the application was unsatisfactory, and that the company by accepting the application in such condition and issuing the policy thereon was thereafter estopped to question the integrity of the answers.